 



Exhibit 10.5
NONQUALIFIED STOCK OPTION AGREEMENT
The Shaw Group Inc.
2001 Employee Incentive Compensation Plan
     This Nonqualified Stock Option Agreement (“Agreement”) dated as of
________, 200___(the date on which the option evidenced hereby was granted) is
entered into between The Shaw Group Inc. (the “Company”) and _________ (the
“Optionee”), pursuant to The Shaw Group Inc. 2001 Employee Incentive
Compensation Plan (the “Plan”).
     THE PARTIES HERETO AGREE AS FOLLOWS:
     1. Grant of Option. In consideration of the services performed and to be
performed by the Optionee, the Company hereby grants to the Optionee an option
(the “Option”) under the Plan to purchase a total of ________ shares of the
Company’s no par value common stock (the “Common Stock”), upon the following
terms and conditions:
          (a) The Option is granted under and pursuant to the Plan, a copy of
which is attached hereto as Exhibit A and incorporated herein by reference, and
the Option is subject to all of the provisions thereof. In case of conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provision(s) of the Plan shall govern. Capitalized terms used
herein without definition shall have the same meanings given such terms in the
Plan. The Optionee represents and warrants that he or she has read the Plan and
is fully familiar with all the terms and conditions of the Plan and agrees to be
bound thereby.
          (b) The Option is a nonqualified stock option or NQSO as defined in
the Plan.
          (c) The Exercise Price of the Option is $_____ per share (the fair
market value per share on the date of grant of the Option).
     2. Exercise of Option.
          (a) With the exception of the Optionee’s death, disability or
retirement, the ramifications of which are expressly provided for in the Plan,
and subject to earlier expiration of this Option as set forth below and in the
Plan, the Option shall not be exercisable for more than a percentage of the
aggregate number of shares subject to the Option determined by the number of
full years from the date of this Agreement to the date of exercise in accordance
with the following schedule:

      On or after each of     the following dates:   Number of Shares that may
be Purchased
 
   

          (b) Notwithstanding any other provision of this Agreement or the Plan,
the Option shall not be exercised prior to the date on which the shareholders of
the Company approve the adoption of the Plan.The Option may not be exercised
unless, at the date of exercise (i) a registration statement under the
Securities Act of 1933, as amended, relating to the Shares covered by the Option
shall be in effect, or (ii) an exemption from registration is applicable to the
shares in the opinion of counsel for the Company.

-1-



--------------------------------------------------------------------------------



 



     3. Termination of Option. Except as otherwise provided herein, the Option
shall terminate:
          (a) upon the expiration of ten (10) years from the date of this
Agreement, or if sooner,
          (b) three (3) months after termination of employment of the Optionee,
unless employment is terminated (i) as a result of death, disability or
retirement, in which case the Option and the right of the Optionee or his or her
representative to purchase shares of Common Stock shall terminate on the one
(1) year anniversary following such termination of employment, or (ii) for
“Cause” (as defined in the Plan) in which case the Option shall immediately
terminate and no longer be exercisable.
In no case shall the Option continue to vest during the limited period of
exercisability following the Optionee’s termination of employment provided for
in (b)(i) above. During such period, the Option may only be exercised with
respect to the number of shares for which it was exercisable at the time of such
termination of employment.
     4. Acceleration in the Event of Death of Optionee. Notwithstanding anything
to the contrary in this Agreement or in the Plan, and pursuant to the express
authority granted to the Committee under the Plan, the Committee and the
Optionee hereby agree that the vesting period for any unexpired Option under
this Agreement shall immediately accelerate upon Optionee’s death, and in the
event of death, any such Option shall be immediately exercisable in full by
Optionee’s appropriate representative(s).
     5. Rights Prior to Exercise of Option. The Optionee shall have no rights as
a stockholder with respect to the shares of Common Stock subject to the Option
until the exercise of his or her rights hereunder and the issuance and delivery
to Optionee of a certificate or certificates evidencing such shares.
     6. Miscellaneous.
          (a) No Representations or Warranties. Neither the Company nor the
Committee nor any of their representatives or agents has made any
representations or warranties to the Optionee with respect to the income tax or
other consequences of the transactions contemplated by this Agreement, and the
Optionee is in no manner relying on the Company, the Committee or any of their
representatives or agents for an assessment of such tax or other consequences.
          (b) Employment. Nothing in this Agreement nor in the Plan nor in the
granting of the Option shall confer on the Optionee any right to or guarantee of
continued employment with the Company or any of its Affiliates or in any way
limit the right of the Company or any of its Affiliates to terminate the
employment of the Optionee at any time.
          (c) Investment. The Optionee hereby agrees and represents that the
Option and any purchase of the shares of Common Stock under the Option is for
the Optionee’s own account for investment purposes only and not with a view of
resale or distribution unless such shares acquired pursuant to the Option are
registered under the Securities Act of 1933, as amended.
          (d) Stock Issuance. The exercise by the Optionee of the Option granted
herein will not become final nor will shares of Common Stock be issued pursuant
thereto unless such exercise fully complies with the requirements of the Plan
and all applicable federal, state and local laws.

-2-



--------------------------------------------------------------------------------



 



          (e) Necessary Acts. The Optionee and the Company hereby agree to
perform any further acts and to execute and deliver any documents which may be
reasonably necessary to carry out the provisions of this Agreement.
          (f) No Transfer. Except as the Committee may otherwise determine in
accordance with Section 5.5 of the Plan, the Option may not be assigned,
encumbered or transferred, except by will or the laws of descent and
distribution in the event of death of the Optionee or pursuant to a qualified
domestic relations order pursuant to the Code or the Employee Retirement
Security Act of 1974, as amended.
          (g) Severability. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
          (h) Waiver. The waiver by the Company of a breach of any provision of
this Agreement by the Optionee shall not operate or be construed as a waiver of
any subsequent breach by the Optionee.
          (i) Binding Effect; Applicable Law. This Agreement shall bind and
inure to the benefit of the Company and its successors and assigns, and the
Optionee and any heir, legatee, legal representative or assignee as specified in
Section 6(f) above of the Optionee. This Agreement shall be interpreted under
and governed by and constructed in accordance with the laws of the State of
Louisiana.
     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement effective as of the date first above written.

            THE COMPANY:

THE SHAW GROUP INC.
      By:           Gary P. Graphia        Title:   Secretary and General
Counsel        THE OPTIONEE:



 
[Name of Optionee]
   

-3-